Citation Nr: 1140728
Decision Date: 11/02/11	Archive Date: 12/06/11

Citation Nr: 1140728	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  96-36 988A	)	DATE NOV 02 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active military service from August 1940 to August 1945.  He died in November 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) from a December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In February 1997, the appellant and her daughter testified at an RO hearing; a copy of the hearing transcript is associated with the record. 

In June 1999, the Board remanded the case to the RO for additional development. Subsequent to the remand, the Veteran's claims file was misplaced and was rebuilt.  

In March 2007, the appellant withdrew her August 1996 request for a hearing before the Board.  There is no further indication that the appellant or her representative have requested that the hearing be rescheduled, thus, the Board deems the appellant's request for a hearing withdrawn.  38 C.F.R. §§ 20.700-20 .704 (2010). 

In May 2007, the Board issued a decision that denied the claim for service connection for the cause of the Veteran's death.  As indicated above, at the time of the May 2007 Board decision, the claims file had been misplaced and the Board was making a decision based on a rebuilt claims file.  

It appears that in September 2010, the RO found the original claims file and forwarded it to the Board.  In November 2010, the Board reviewed the claims file and determined that a Veterans Health Administration (VHA) medical opinion was warranted; such opinion was requested in February 2011.  The VHA opinion was secured in May 2011, and the report is associated with the claims folder.  As required by law and regulation, the Board provided the appellant and her representative copies of this report and afforded them 60 days to respond with additional evidence or argument.  See 38 C.F.R. §§ 20.903(a), 20.1304(c) (2010).  As additional argument has not been received within the provided time, the Board will proceed with appellate review. 

The Board finds that in light of the above it will vacate the May 2007 decision.  


VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

As discussed above, when this case was before the Board in May 2007, the Board issued a decision that denied the claim for service connection for the Veteran's death on the basis of review of a rebuilt claims file.  Per records associated with the claims file, it appears that the original claims file was located by the RO in September 2010 and forwarded to the Board.  In November 2010, the Board reviewed the original claims file and determined that a VHA expert opinion was warranted; such opinion was requested in February 2011.   In May 2011, the Board received a VHA expert opinion.  

The Board finds that in light of the found claims file and the additional VHA expert medical opinion, and to ensure the appellant all due process, the appropriate action is to vacate the May 2007 Board decision that denied service connection for the cause of the Veteran's death.  The issue is hereby VACATED. A new decision will be issued herein. 


FINDINGS OF FACT

1.  The Veteran died in November 1995.  The immediate cause of death was listed as cardiac arrest due to, or as a consequence of, hypertensive cardio-vascular disease.  Another significant condition contributing to death but was not related to the immediate cause of death was acute gastric dilatation. 

2.  The appellant was married to the Veteran at the time of his death. 

3.  At the time of the Veteran's death, he was service-connected for an anxiety disorder rated as 50 percent disabling, residuals of second-degree burns of the right hand rated as 10 percent disabling, and multiple scars with tender scars to lips and right ear rated as 10 percent disabling. 

4.  The weight of the probative medical opinion evidence establishes that there was no relationship between the cause of the Veteran's death and service, and that Veteran's service-connected disabilities did not substantially or materially contribute to the cause of his death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, by a disability or disease incurred in or aggravated by active military service, and a disease or disability may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board observes that the initial unfavorable decision was issued in December 1995, prior to the enactment of the VCAA.  Nevertheless, the claimant has been provided with the content-complying notice required under the holding in Pelegrini, which was issued prior to the issuance of the Supplemental Statement of the Case (SSOC) in November 2006.  Therefore, the Board finds that any defect with respect to VA's notice requirement in this case was harmless error for the reasons specified below.  See VAOPGCPREC 7-2004.  A February 2006 VA notice and duty to assist letters satisfied VA's duty to notify under 38 U.S.C. 
§ 5301(a) and 38 C.F.R. § 3.159, as it informed the appellant of what evidence was needed to establish service connection for the cause of the Veteran's death, of what VA would do or had done, and what evidence she should provide, and informed the appellant that it was her responsibility to help VA obtain evidence maintained by state or local governmental authorities and medical, employment or other non-government records necessary to support her claim.

However, the Board acknowledges that the February 2006 VCAA notice letter is not fully compliant with the U.S. Court of Appeals for Veterans Claims (Court's) decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that § 5103(a) notice in a cause of death claim must include 1) a statement of the conditions (if any) for which a Veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp, 21 Vet. App. at 352-53.  The February 2006 letter only partially complies with Hupp, in that it did provide an explanation of the evidence and information required to substantiate a DIC claim. However, as to other Hupp elements, there is a content error in the VCAA notice provided to the appellant. 

In any event, the Board is satisfied that the content error did not prejudice the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  That is, the record reflects that the appellant had actual knowledge of precisely what evidence she would need to submit to substantiate her claim.  See Mlechick v. Masfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In this regard, the appellant has demonstrated that she has knowledge that the Veteran was service-connected for an anxiety disorder, second degree burns of the right hand and scars.  See the April 1999 Board hearing transcript.  In addition, the appellant is clearly aware of the evidence and information required to substantiate a DIC claim based on a service-connected condition.  See the March 1996 Notice of Disagreement (NOD); and May 1997 RO hearing transcript.  Specifically, she argues that the Veteran's service-connected anxiety disorder caused bad eating habits that resulted in stomach ulcer.  Further, she contends that this ulcer contributed to the acute gastric dilation that was another significant condition contributing to death but was not related to the immediate cause of death.  She has submitted a medical opinion to support her contentions.  See February 1996 and 1998 letters from K.C. Ramesh, M.D.

Furthermore, the Board concludes that a reasonable person in the appellant's position would have known from the information she received what she was required to submit in order to substantiate her claim.  See Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the notice what was needed).  That is, the August 1996 Statement of the Case (SOC) provided the appellant with a summary of the pertinent evidence as to her cause of death claim, a citation to the pertinent laws and regulations governing her cause of death claims, and a summary of the reasons and bases for the RO's decision to deny her cause of death claim.  Moreover, the Board notes that the appellant worked as a nurse until 1998.  Overall, the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her DIC claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In short, there is no prejudice to the appellant due to the lack of compliant Hupp notice. 

The RO did not provide VCAA notice that an effective date for the award of benefits will be assigned if DIC benefits are awarded until a November 2006 SSOC, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC benefits are being denied, no effective date will be assigned on this basis, so not providing timely additional notice concerning this downstream element of the claim is moot and, therefore, at most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, the Board concludes prejudicial error in the content of VCAA notice has not been demonstrated.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, VA examination reports and opinions, and the report of a May 2011 VHA opinions.  The appellant submitted treatment reports from St. Mary's hospital, Walton County hospital, a statement from K. C. Ramesh, M.D., and several lay statements.  Also of record and considered in connection with the appeal is the transcript of the appellant's February 1997 RO hearing and April 1999 Board hearing as well as various written statements provided by the appellant and by her representative, on her behalf. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

Certain chronic disabilities, such as hypertension and cardiovascular disease, will be presumed to be related to service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death

Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

At the time of his death, in November 1995, the appellant was married to the Veteran and he was service-connected for anxiety disorder rated as 50 percent disabling, residuals of second-degree burns of the right hand rated as 10 percent disabling, and multiple scars with tender scars to lips and right ear rated as 10 percent disabling.  The Veteran's certificate of death lists the immediate cause of death as cardiac arrest due to, or as a consequence of, hypertensive cardio-vascular disease.  Another significant condition contributing to death but was not related to the immediate cause of death was acute gastric dilatation.  The Veteran was not service connected for any of the diseases or conditions listed on the certificate of death. 

At the aforementioned hearings, the appellant and her daughter claimed that the Veteran's service-connected anxiety disorder caused bad eating habits that resulted in stomach ulcer.  They contend further that this ulcer contributed to the acute gastric dilation that was another significant condition contributing to death but was not related to the immediate cause of death. 

The evidence does not support service connection on a presumptive or direct basis.  The Veteran's hypertensive cardio-vascular disease and acute gastric dilatation neither begun in service nor were manifested within one year of discharge. 

Service treatment records (STRs) do not show complaints, treatment, or diagnosis of a chronic cardiovascular problem in service.  However, STRS dated in August 1944, June 1945, and August 1945 reveal that the Veteran experienced dramatic loss of weight, loss of appetite, and anorexia related to anxiety from combat.  Yet, no actual stomach disorder was diagnosed during service.  

An October 1946 VA examination revealed a normal heart.  It was documented that the Veteran had further loss of weight and anorexia since service with psychoneurosis.  But there was no formal stomach diagnosis rendered.  

Private treatment records dated in 1970 reveal that the Veteran had experienced a heart attack in 1965.  A November 1970 private treatment report noted that the Veteran had been treated for gastrointestinal (GI) problems for the past eight years, since 1962.  A February 1977 VA examination report confirmed that in 1965, the Veteran had experienced a heart attack and a peptic ulcer.  He was diagnosed with a history of chronic peptic ulcer disease.  

Medical treatment records from Walton County Hospital dated in December 1973, December 1975, and March 1976 show that the Veteran received treatment for gastritis; approximately 30 years after his discharge from military service.  VA GI series and X-rays of the stomach dated in January 1977 reflect a diagnosis of hiatal hernia. 

In November 1985, the Veteran was diagnosed with atherosclerotic heart disease.  Subsequently, the Veteran continued to seek treatment at the Walton County Hospital in the 1980s and 1990s, up to the time of his death, for a variety of gastrointestinal disorders, controlled hypertension and atherosclerotic heart disease.  Alcoholism was also documented.  The Veteran reported symptoms of nauseas vomiting, loss of appetite, abdominal pain, and diarrhea.  Given the above evidence and the lack of a medical nexus opinion linking the Veteran's cardiovascular and gastric disorders to service, service connection (due to hypertensive cardio-vascular disease and acute gastric dilatation) is not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) nor on a direct basis under 38 C.F.R. §§ 3.303 and 3.312. 

In reference to the appellant's argument that the Veteran's service-connected anxiety disorder constitutes a contributory cause, the evidence must show that such a disorder contributed substantially or materially aided in the production of death. 

In support of the appellant's claim, the Veteran's primary physician, Dr. Ramesh, submitted statements in February 1996 and February 1998.  In his February 1996 letter, Dr. Ramesh stated that the Veteran had anxiety attacks ever since his discharge from the U.S. Navy.  Such attacks have contributed to his ulcer and hypertension.  Further, in February 1998, Dr. Ramesh stated that the Veteran's anxiety disorder caused many health complications, including ulcers and hypertension, which contributed to years of poor health that, ultimately, led to his death. 

In August 2006, the Veteran's rebuilt claims file was reviewed by a VA specialist for mental disorders.  The Veteran's claims folder was completely reviewed, including the death certificate, medical records, and Dr. Ramesh's statements.  The examiner considered the Veteran's past family history of nervous disorders and hypertension along with the Veteran's past use of alcohol.  After considering the evidence to include the medications the Veteran was prescribed for his anxiety, long term use of alcohol, the Veteran's family history, and the medical opinions of record, the examiner stated that there were potentially many factors that contributed to the Veteran's death.  However, the examiner found that the Veteran's anxiety attacks, and the medications that he took thereof, were less likely as not have contributed substantially to the Veteran's cause of death. 

In a September 2006 VA stomach, duodenum, and peritoneal adhesions report, a VA gastroenterology specialist noted that he had reviewed the Veteran's claims file.  A review of the Veteran's records showed that he had a history of alcoholic gastritis.  At the time of his hospital admission in November 1995, the Veteran had evidence of acute gastric dilation.  This could be secondary to delayed gastric emptying, as well as, pyloric obstruction.  The examiner further stated that anxiety could contribute to ulceration and gastritis, but is not the primary cause.  Likewise, anxiety medication like valium could contribute to delay gastric emptying, but could not be the cause of pylori stenosis, which was present in the Veteran.  Given the above analysis, the gastroenterology examiner opined that acute gastric dilation is less likely as not caused by, or a result of, the Veteran's service-connected anxiety disorder or the medications that he took therefore. 

In September 2006, a VA cardiology examiner reviewed the Veteran's claims file and opined that even though anxiety may have contributed to the Veteran's hypertension, hypertension itself was only one of the Veteran's cardiac risk factors.  Other risk factors consisted of the Veteran's family history of heart disease, smoking, gender, and age.  Given the various factors, the examiner found that the Veteran's anxiety disorder was likely a minor contributor to his overall cardio health. Thus, the examiner opined that death due to cardiac arrest secondary to hypertensive heart disease is less likely as not caused by, or as a result of, the Veteran's service-connected anxiety, or the medication that he took therefore. 

In a May 2011 VHA opinion, H. S. Wortzel, M.D., noted that he reviewed the Veteran's medical records as well as documents pertaining to the ongoing medicolegal issue.  The Board notes that the Veteran actual claims file was provided for review, as noted above it had been found and forwarded to the Board in 2010.  He discussed pertinent evidence found in the record, previously discussed above.  Dr. Wortzel stated that a cogent and similar theme emerges from the reports.  Anxiety is a risk factor for gastritis, ulcers, and hypertension.  But it is one of very many risk factors for these conditions, and is etiologically removed from the ultimate cause of death.  It is apparent that the Veteran was positive for numerous risk factors for these conditions, risk factors that are ultimately more compelling.  Finally, the necessity for intervening conditions, combined with the many intervening years, illustrates the manner in which the Veteran's anxiety was sufficiently removed (etiologically and temporally) from the ultimate cause of death such that it would not appear to be a substantial contributory factor.  In conclusion, Dr. Wortzel found that the Veteran's anxiety disorder and related medication were clearly not a principal cause of death.  He opined that it is not at least as likely as not that the Veteran's anxiety constitutes an ample or considerable contribution to his death.  The many contributions and intervening factors are too extensive for that to be the case.  Similarly, the numerous required intervening conditions and contributing factors make for a very tenuous association such that it is not at least as likely as not that the Veteran's acute gastric dilation and gastrointestinal disorders noted at death were caused by his military service or documented in-service symptoms.  

After a careful review of the Veteran's claims file and the above medical opinions, the Board finds that Dr. Ramesh's statements, contained in the claims file, is of less probative value in this appeal.  In a sense, Dr. Ramesh's opinion is consistent with those of the VA specialists in that the Veteran's anxiety disorder had some effect on the Veteran's health and his hypertension and ulcers.  However, the Board finds that Dr. Ramesh's opinions are conclusionary, without an adequate basis for such finding.  Nowhere in either of his opinions does Dr. Ramesh indicate that he made an independent review of the Veteran's claims folder or other source of earlier records such that all of the nuances of the Veteran's medical history could be considered.  Moreover, Dr. Ramesh did not provide a specific factual, medical or scientific basis for his opinions; in fact, he did not cite to any facts in support of his conclusions.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a clearly articulated basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board considers a physician's opinion to be of less weight and credibility when the basis of the opinion is shown to be less than complete or contradicted by other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Along the same lines, medical possibilities and unsupported medical opinions carry negligible probative weight. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In this case, Dr. Ramesh's opinions appear to be based on a desire to help the appellant. 

By contrast, the Board accords great probative value to the August 2006 and September 2006 VA medical examiners' opinions and the May 2011 VHA opinion.  While the August 2006 and September 2006 VA examiners only had a rebuilt claims file in which to base their respective opinions, they were each clearly based upon consideration of all the medical evidence before them, and because each of their rationales underlying their opinions were reasonable and consistent with the evidence of record.  The VA examiners provided detailed analysis of the Veteran's medical history in support of their medical opinions.  Moreover, there was an agreement among the mental health, gastroenterology, and cardiology examiners as to the fact that the Veteran's anxiety disorder had less than substantial effects in producing the Veteran's death. 

With regard to the May 2011 VHA opinion, the Board points out that the VA physician was provided with the actual claims file, which included the Veteran's entire medical history, testimony of the appellant, and all the pertinent opinions, both favorable and unfavorable.  He discussed that while anxiety is a risk factor for gastritis, ulcers, and hypertension, the Veteran was positive for risk factors for these conditions that are ultimately more compelling (i.e. family history of heart disease, to include hypertension, and family history of mental illness, smoking history, gender, age, and long-term alcohol use).  Moreover, he also considered and opined that the Veteran's acute gastric dilation and other gastrointestinal disorders were not at least as likely as not caused by his military service or documented in service symptoms.  The Board finds that the May 2011 VA physician provided a thorough discussion of the pertinent evidence and provided a detailed basis for his opinions that are consistent with the weight of the other probative evidence of record.  

As the Board accords the August 2006 and September 2006 VA medical examiners' opinions and the May 2011 VHA opinion more probative weight, it follows that the preponderance of the evidence is against a finding that the Veteran's death is due to hypertensive heart disease and acute gastric dilatation and is less likely as not caused by, or as a result of, the Veteran's service-connected anxiety, or the medication that he took therefore.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board has considered the fact that the appellant has training in the medical field as a nurse.  Regardless, the Board finds that the appellant's contentions are beyond her competence. There is no indication, nor has the appellant specifically contended, that her training provided her with the specialized medical knowledge necessary to provide a competent medical opinion to the effect that the Veteran's service-connected anxiety disorder and related medications eventually resulted in death or contributed substantially or materially to the Veteran's death.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although a lay person may be competent to report a diagnosis or etiology of a disability, the cause of death, which is typically determined by a medical physician, is not in this case, the type of disorder which is susceptible to a lay etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  In contrast, the VA examiners' who have provided opinions in this case have specialized experience in mental health, gastroenterology, and cardiology, as it relates to them specifically, and the VHA opinion was provided by a physician with specialized expertise in psychiatry.  

Although sympathetic to the appellant's claim, the Board finds that, in this case, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent, probative evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________ 
A.  BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 0714128	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  96-36 988A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from August 1940 to August 1945.  He 
died on November [redacted], 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 1997, the appellant and her daughter testified at 
an RO hearing; a copy of the hearing transcript is associated 
with the record.

In June 1999, the Board remanded the case to the RO for 
additional development.  The Board notes that, subsequent to 
the remand, the veteran's claims file was misplaced and was 
rebuilt.  The Board must now work with what evidence is 
currently in the record.  

The Board notes that, in March 2007, the appellant withdrew 
her original August 1996 request for an appeals hearing at 
the RO.  There is no further indication that the appellant or 
her representative have requested that the hearing be 
rescheduled, thus, the Board deems the appellent's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

This case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran died in November [redacted], 1995.  The immediate 
cause of death was listed as cardiac arrest due to, or as a 
consequence of, hypertensive cardio-vascular disease.  
Another significant condition contributing to death but was 
not related to the immediate cause of death was acute gastric 
dilatation.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for an anxiety disorder rated as 50 percent 
disabling, residuals of second-degree burns of the right hand 
rated as 10 percent disabling, and multiple scars with tender 
scars to lips and right ear rated as 10 percent disabling.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, by a disability or disease 
incurred in or aggravated by active military service, and a 
disease or disability may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the initial unfavorable decision was 
issued in December 1995, prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006)).  Nevertheless, the claimant has been provided 
with the content-complying notice required under the holding 
in Pelegrini, which was issued prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in November 2006.  
Therefore, the Board finds that any defect with respect to 
VA's notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.  A 
February 2006 VA notice and duty to assist letters satisfied 
VA's duty to notify under 38 U.S.C. § 5301(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection for the cause of the 
veteran's death, of what VA would do or had done, and what 
evidence she should provide, and informed the appellant that 
it was her responsibility to help VA obtain evidence 
maintained by state or local governmental authorities and 
medical, employment or other non-government records necessary 
to support her claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In November 
2006, the appellant was provided with notice of the type of 
evidence necessary to establish an effective date, if service 
connection was granted on appeal.  Since service connection 
is being denied, no effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess.  The appellant 
and her representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

Regarding the VA's duty to assist, the Board must note that, 
on remand, the veteran's claims file was misplaced after it 
was sent to the VA Medical Center in Decatur, Georgia for 
medical opinions.  As the veteran's claims file was 
misplaced, the Board finds that the VA has a heightened duty 
to assist the appellant with her claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The VA's efforts to 
locate the veteran's claims file were unsuccessful and the 
appellant was sent a notice letter in February 2006 notifying 
her of the missing claims folder.  The February 2006 letter 
also informed the appellant of the evidence of record, what 
evident VA would obtain, and what information she should 
submit.  In July 2006 another VA notice letter was sent 
informing the appellant that she needed to submit any 
additional information she had regarding the veteran's 
previous health care providers.  In particular, the appellant 
was asked to sign authorizations for release of information 
or to get records and submit them herself and to provide 
medical evidence showing that the disability causing death 
was incurred in or aggravated in service.  In response, the 
appellant submitted treatment reports from St. Mary's 
hospital, Walton County hospital, a statement from K. C. 
Ramesh, M.D., and several lay statements.  No further 
releases were signed by the appellant.  The veteran's claims 
file was later rebuilt.

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issue on appeal and that VA has satisfied, to the extent 
possible, the duty to assist.  Non-VA and VA medical records, 
VA medical opinions, a hearing transcript, private 
physicians' statements, and other lay statements have been 
associated with the record.  Further, in compliance with the 
Board's June 1999 remand, the VA obtained VA medical opinions 
from cardiovascular, psychiatric, and gastric specialists.  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  All the while, the Board recognizes 
that not all documents previously of record were capable of 
being replaced; nevertheless, the Board must now work with 
what evidence is currently in the record.  In November 2006, 
VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
June 1999 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

Based on the above, the Board finds that the purpose behind 
the duty to notify and assist requirements have been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006); Ruiz v. Gober, 10 Vet. App. 352 (1997).  Certain 
chronic disabilities, such as hypertension and cardiovascular 
disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that it combined to cause death, or that it 
aided or lent assistance to the production of death.  That 
is, that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

At the aforementioned hearing, the appellant and her daughter 
claimed that the veteran's service-connected anxiety disorder 
caused bad eating habits that resulted in stomach ulcer.  
They contend further that this ulcer contributed to the acute 
gastric dilation that was another significant condition 
contributing to death but was not related to the immediate 
cause of death.

At the time of his death, on November [redacted], 1995, the appellant 
was married to the veteran and he was service-connected for 
anxiety disorder rated as 50 percent disabling, residuals of 
second-degree burns of the right hand rated as 10 percent 
disabling, and multiple scars with tender scars to lips and 
right ear rated as 10 percent disabling.  The veteran's 
certificate of death lists the immediate cause of death as 
cardiac arrest due to, or as a consequence of, hypertensive 
cardio-vascular disease.  Another significant condition 
contributing to death but was not related to the immediate 
cause of death was acute gastric dilatation.  The veteran was 
not service connected for any of the diseases or conditions 
listed on the certificate of death.  

The evidence does not support service connection on a 
presumptive or direct basis.  The veteran's hypertensive 
cardio-vascular disease and acute gastric dilatation neither 
begun in service nor were manifested within one year of 
discharge.  Although original service medical records have 
been lost, the August 2006 Statement of the Case indicates 
that those medical records did not show treatment for or 
diagnosis of chronic cardiovascular or gastric disorders in 
service.  Medical treatment records from Walton County 
Hospital show that the veteran's first diagnosis of gastritis 
only dates back to December 1973; approximately 30 years 
after his discharge from military service.  Treatment records 
also show that the earliest note of a cardiovascular disorder 
involves a light heart attack in 1965 approximately 20 years 
after the veteran's service.  In November 1985, the veteran 
was diagnosed with atherosclerotic heart disease.  
Subsequently, the veteran continued to seek treatment at the 
Walton County Hospital for controlled hypertension and 
atherosclerotic heart disease up to the time of his death in 
November 1995.  Given the above evidence and the lack of a 
medical nexus opinion linking the veteran's cardiovascular 
and gastric disorders to service, service connection (due to 
hypertensive cardio-vascular disease and acute gastric 
dilatation) is not warranted under the presumptive provisions 
of 38 C.F.R. §§ 3.307, § 3.309(a) nor on a direct basis under 
38 C.F.R. §§ 3.303 and 3.312.

In reference to the appellant's argument that the veteran's 
service-connected anxiety disorder constitutes a contributory 
cause, the evidence must show that such a disorder 
contributed substantially or materially aided in the 
production of death.

In support of the appellant's claim, the veteran's primary 
physician, Dr. Ramesh, submitted statements in February 1996 
and February 1998.  In his February 1996 letter, Dr. Ramesh 
stated that the veteran had anxiety attacks ever since his 
discharge from the U.S. Navy.  Such attacks have contributed 
to his ulcer and hypertension.  Further, in February 1998, 
Dr. Ramesh stated that the veteran's anxiety disorder caused 
many health complications, including ulcers and hypertension, 
which contributed to years of poor health that, ultimately, 
led to his death.  

In August 2006, the veteran's rebuilt claims file was 
reviewed by a VA specialist for mental disorders.  The 
veteran's claims folder was completely reviewed, including 
the death certificate, medical records, and Dr. Ramesh's 
statements.  The examiner considered the veteran's past 
family history of nervous disorders and hypertension along 
with the veteran's past use of alcohol.  After considering 
the evidence, the examiner stated that there were potentially 
many factors that contributed to the veteran's death.  
However, the examiner found that the veteran's anxiety 
attacks, and the medications that he took thereof, were less 
likely as not have contributed substantially to the veteran's 
cause of death.

A VA gastroenterology specialist also reviewed the veteran's 
claims file.  The examiner reviewed the complete claims file.  
A review of the veteran's records showed that he had a 
history of alcoholic gastritis.  At the time of his hospital 
admission in November 1995, the veteran had evidence of acute 
gastric dilation.  This could be secondary to delayed gastric 
emptying, as well as, pyloric obstruction.  The examiner 
further stated that anxiety could contribute to ulceration 
and gastritis, but is not the primary cause.  Likewise, 
anxiety medication like valium could contribute to delay 
gastric emptying, but could not be the cause of pylori 
stenosis, which was present in the veteran.  Give the above 
analysis, the gastroenterology examiner opined that acute 
gastric dilation is less likely as not caused by, or a result 
of, the veteran's service-connected anxiety disorder or the 
medications that he took therefore.

Lastly, a VA cardiology examiner reviewed the veteran's 
claims file in September 2006.  The examiner reviewed the 
claims file and opined that even though anxiety may have 
contributed to the veteran's hypertension, hypertension 
itself was only one of the veteran's cardiac risk factors.  
Other risk factors consisted of the veteran's family history 
of heart disease, smoking, gender, and age.  Given the 
various factors, the examiner found that the veteran's 
anxiety disorder was likely a minor contributor to his 
overall cardio health.  Thus, the examiner opined that death 
due to cardiac arrest secondary to hypertensive heart disease 
is less likely as not caused by, or as a result of, the 
veteran's service-connected anxiety, or the medication that 
he took therefore.

After a careful review of the veteran's claims file and the 
above medical opinions, the Board finds that Dr. Ramesh's 
statements, contained in the claims file, is of less 
probative value in this appeal.  In a sense, Dr. Ramesh's 
opinion is consistent with those of the VA specialists in 
that the veteran's anxiety disorder had some effect on the 
veteran's health and his hypertension and ulcers.  However, 
Dr. Ramesh did not substantiate his medical opinion with any 
more discussion or analysis of the veteran's conditions to 
indicate that his anxiety disorder contributed substantially 
or materially to cause his death.  The Board considers a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Along the same lines, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In contrast, the VA specialists 
provided detailed analysis of the veteran's medical history 
in support of their medical opinions.  Moreover, there was an 
agreement among the mental health, gastroenterology, and 
cardiology examiners as to the fact that the veteran's 
anxiety disorder had less than substantial effects in 
producing the veteran's death.  Therefore, the Board finds 
that the veteran's death due to hypertensive heart disease 
and acute gastric dilatation is less likely as not caused by, 
or as a result of, the veteran's service-connected anxiety, 
or the medication that he took therefore.

The appellant and her representative may believe that there 
was a causal relationship between the veteran's service and 
his death.  However, the Board notes that there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

There is no medical evidence that the cardiac arrest due to 
hypertensive cardio-vascular disease and acute gastric 
dilation, which led to the veteran's demise, had its onset 
due to service, including on a presumptive basis, and there 
is no evidence that the disease was otherwise causally linked 
to an injury or disease of service origin, including the 
medication taken for the veteran's anxiety disorder.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for the cause of the 
veteran's death.  As a preponderance of the evidence is 
against the award of service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


